For media inquiries: For investor relations inquiries: Meredith J. Ching Christopher J. Benjamin 808.525.6669 808.525.8405 mching@abinc.com invrel@abinc.com FOR RELEASE: 4:00 P.M. EASTERN STANDARD TIME Wednesday, February 3, 2010 A&B REPORTS 2009 NET INCOME OF $44.2 MILLION Honolulu (February 3, 2010) - Alexander & Baldwin, Inc. (NYSE:ALEX) today reported that net income for the full year 2009 was $44.2 million, or $1.08 per diluted share.Net income for the full year 2008 was $132.4 million, or $3.19 per diluted share.Revenue for the full year 2009 was $1,404.8 million, compared to revenue of $1,879.8 million for the full year 2008. Net income for the fourth quarter of 2009 was $20.1 million, or $0.49 per diluted share. Net income in the fourth quarter of 2008 was $23.9 million, or $0.58 per diluted share.Revenue for the fourth quarter of 2009 was $365.0 million, compared to revenue of $395.4 million in the same period of COMMENTS ON QUARTER & OUTLOOK “Fourth quarter 2009 operating profit benefitted from strong property sales and a non-operating gain in Agribusiness, which offset the impacts on Ocean Transportation segment results from rudder damage to one of the Company’s vessels,” said Stan Kuriyama, president and chief executive officer of A&B. “The Company’s modest profit in 2009 was hard earned in a very difficult operating environment for all of our lines of business. The cost cutting actions we took in 2008 and 2009, the investments we have continued to make in our businesses and the Company’s firm financial footing will position us well in 2010 as the markets we serve begin to recover.We continue to make strategic investments and pursue opportunities throughout our businesses to facilitate future growth, with a current emphasis on Hawaii real estate.” “In 2009, sharp declines in Ocean Transportation’s Hawaii volumes and China rates more than offset improvements in Hawaii and Guam yields.Our Logistics Services segment suffered major reductions in both volumes and rates, driven by trends felt across the industry.Our Agribusiness segment continued to struggle with drought-induced lower yields in its core sugar operations and lower rates received for power it produced and sold to the electric utilities on Maui and Kauai.The impacts of the economic downturn were seen in lower occupancies and rents in the leased portfolio and minimal sales from development projects and joint ventures.These declines more than offset the Company’s strong performance in improved property sales.In the aggregate, the Company’s results also reflected a $24 million year-over-year negative variance in non-cash pension expense, which impacted results in each of our segments.” “Despite the challenging earnings environment, the Company generated positive operating cash flow, while improving its overall financial condition.Our strong balance sheet, ample liquidity and modest debt position leave us well positioned to take advantage of market opportunities.We enter the year with the ongoing benefits of our comprehensive cost reductions and are gaining momentum in our opportunistic investment programs.While some of 2009’s economic challenges will persist throughout 2010, the Company is much better positioned to create near-term earnings growth and long-term value in a more stabilized environment.” “Our core business segments each face challenges and opportunities in 2010.Ocean Transportation should benefit from stabilizing volumes in the key Hawaii trade and a firming of pricing in the China trade, but may be challenged to achieve historical margins at lower volume levels.Logistics Services should similarly benefit from some recovery in domestic volumes and rates, although the disintermediation of its international intermodal business will dampen growth prospects.Increases in domestic sugar prices and improving yield forecasts have positioned Agribusiness for a major improvement in 2010.Adequate access to irrigation water must be maintained to ensure ongoing operating viability over the longer term.” “Real Estate Leasing will be challenged with lower revenues due to lower rents and occupancies, and higher depreciation related to newly acquired properties, but will continue to generate significant cash net operating income.Demand for quality properties remains intact, which should translate into continued strong results from improved property sales, as evidenced by our recently completed sale of the Mililani Shopping Center.While signs of a recovery in Hawaii’s real estate markets are expected in 2010, no meaningful pick up in sales from development projects and joint ventures is currently anticipated.We are seeing more rational pricing in Hawaii real estate assets, and with two modest ‘Project X’ investments over the past two months, we have resumed making non-1031 investments in the state.” “As economic growth returns, we are confident that the Company’s capital resources to support new investments, and strong franchises and market positions in our shipping and real estate businesses, will result in shareholder value creation and earnings growth in 2010 and beyond." TRANSPORTATION—OCEAN TRANSPORTATION Quarter Ended December 31, (dollars in millions) 2009 2008 Change Revenue $ 234.8 $ 239.5 -2 % Operating profit $ 13.5 $ 21.1 -36 % Operating profit margin 5.7 % 8.8 % Volume (Units) Hawaii containers 34,200 35,900 -5 % Hawaii automobiles 20,600 15,300 35 % China containers 13,500 11,100 22 % Guam containers 3,600 3,300 9 % For the fourth quarter of 2009, Ocean Transportation revenue decreased 2 percent from the year earlier period due to lower yields in the China trade, lower fuel surcharges and lower container volumes in the Hawaii trade, partially offset by higher China and Guam service volumes, favorable yields in the Hawaii trade and higher Hawaii auto volumes.Hawaii container volume continues to be affected by the economic downturn, although the rate of decline moderated in the fourth quarter.Operating profit was $7.6 million, or 36 percent, lower in the fourth quarter of 2009 compared to 2008 due to lower Hawaii volumes, lower China yields, increased vessel operating expenses related to the MV Mokihana rudder failure discussed further below and higher fuel prices, partially offset by improving Hawaii yields, lower operations overhead cost, and lower general and administrative expenses. Fourth quarter 2009 operating profit and margins were negatively impacted by the rudder failure on the MV Mokihana, which led to higher vessel repair expense and the need to temporarily add a 10th ship to the fleet to ensure that schedule and service integrity was maintained.The estimated impact to operating profit was approximately $6.3 million, which reduced fourth quarter operating profit margin from 8.4 percent to 5.7 percent.By quarter’s end, repairs on the Mokihana had been completed and the fleet returned to a 9-ship rotation. Year Ended December 31, (dollars in millions) 2009 2008 Change Revenue $ 888.6 $ 1,023.7 -13 % Operating profit $ 58.3 $ 105.8 -45 % Operating profit margin 6.6 % 10.3 % Volume (Units) Hawaii containers 136,100 152,700 -11 % Hawaii automobiles 83,400 86,300 -3 % China containers 46,600 47,800 -3 % Guam containers 14,100 13,900 1 % Ocean Transportation revenue decreased $135.1 million, or 13 percent, in 2009 compared to 2008.This decline was attributable to lower net volumes, lower China yields, and lower fuel surcharges, partially offset by improving Guam and Hawaii yields.Total Hawaii container volume declined 11 percent in 2009 compared with 2008, reflecting a broad-based decline in demand caused by the ongoing softness in Hawaii’s economy.Matson’s Hawaii automobile volume for the year was 3 percent lower than 2008, also reflecting economic weakness.China container volume decreased 3 percent in 2009, compared with 2008, principally due to weak U.S. economic conditions that have slowed the demand for container imports. Operating profit decreased $47.5 million, or 45 percent, in 2009 compared to 2008.The primary reasons for the decline included declines in overall volume, declines in China yields, higher terminal costs, higher pension costs, emergency rudder repair-related costs, and workforce reduction expenses.These factors were partially offset by improvements in Guam and Hawaii yields and cargo mix, reduced vessel expenses correlating with a smaller fleet deployment and lower general and administrative costs attributable to headcount and other cost reduction initiatives. TRANSPORTATION—LOGISTICS SERVICES Quarter Ended December 31, (dollars in millions) 2009 2008 Change Intermodal revenue $ 48.5 $ 58.8 -18 % Highway revenue 33.6 41.0 -18 % Total Revenue $ 82.1 $ 99.8 -18 % Operating profit $ 1.2 $ 4.1 -71 % Operating profit margin 1.5 % 4.1 % Logistics
